DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8, 9 and 16 is/are rejected under 35 U.S.C. 102(a)(2)  as being anticipated by Barreau et al. (hereinafter Barreau, US 2017/0011152).

Regarding claim 1, Barreau discloses:
a method for predicting fiber orientation (see at least ph. [0011]), comprising:
obtaining a mechanical property parameter value of a fiber composite material (at least ph. [0035] discloses the simulation of different position values of the fibers in a yarn (a composite material of the fibers) which represents mechanical property values of said yarn);
obtaining a change value of a fiber property of the fiber composite material after deformation of the fiber composite material, according to the mechanical property parameter value (at least ph. [0035] discloses that the simulation changes and tracks the changes of the that may result in faults during the shaping of the yarns (detecting the changes in the “departs” (i.e. changes) in the angles between the yarns); and
predicting fiber orientation in a forming process of the fiber composite material according to the change value of the fiber property (at least ph. [0035] discloses that the simulation changes and tracks the changes of the that may result in faults during the shaping of the yarns (detecting the changes in the “departs” (i.e. changes) in the angles between the yarns, therefore by detecting the faults as part of the simulation it is actually predicting, according to the simulation model used, when faults will occur, also note that it observes the changes in the warp and the weft of the yarns (each of which are properties of the fiber composite material (the yarns)) and a preset fiber orientation model (as the aforementioned simulation is run, it has to have some initial condition from which the simulation began (such initial conditions are preset), wherein the preset fiber orientation model indicates a mapping relationship between the change value of the fiber property and the fiber orientation after the deformation of the fiber composite material (the properties of the fibers indicate a mapped value of the positions of the yarns/fiber composite materials and how they change/are deformed over time as the simulation runs).
Claim 9 is a device for predicting version of claim 1 and the claimed processor and memory limitations are necessary for the simulation to function as disclosed by the Barreau reference. Otherwise the limitations presented in claim 9 are similarly rejected as in claim 1.

Regarding claims 8 and 16, the rejections of claims 1 and 9 are incorporated and Barreau discloses:
obtaining the mechanical property parameter value of the fiber composite material by using preset simulation software (as the simulation is run, it has to have initial conditions to run/begin .
Allowable Subject Matter
Claim 2 – 7 and 10 – 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG C DORAIS whose telephone number is (571)270-3371.  The examiner can normally be reached on M-S 6:00 - 10:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/CRAIG C DORAIS/Primary Examiner, Art Unit 2194